Judgment, Supreme Court, New York County (Patricia Nunez, J.) rendered January 24, 2013, convicting defendant, upon her plea of guilty, of driving while intoxicated, and sentencing her to a conditional discharge for a period of three years, with a $1,000 fine and community service, unanimously affirmed.
The court properly denied defendant’s suppression motion. Regardless of what predicate is required for the police to administer a portable breath test to a lawfully stopped motorist (see People v Brockum, 88 AD2d 697 [3d Dept 1982]), here defendant’s pattern of behavior amply provided the police with probable cause to believe that she was intoxicated.
Concur— Tom, J.P., Sweeny, Andrias, Webber and Gesmer, JJ.